DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 09/07/2021, with respect to claims 1, 3-7, 9-13, and 15-18 have been fully considered and are persuasive.  The rejections of previous office actions has been withdrawn.  Upon further searches and considerations, claims 1, 3-7, 9-13, and 15-18 are allowed, mainly because none of prior arts either alone or in combination disclose the concept of claim limitation “a network-based server system that directs insertion of assets into Content On Demand
(COD) content comprising: a COD system that retrieves a COD content based on a selection by a user device; and a COD asset insertion decision system that identifies an asset insertion opportunity within
the COD content selection, identifies assets for insertion into the asset insertion opportunity, and
qualifies the assets based on qualification criterion selected from a group consisting of: a genre of the COD content selection; a time of day in which the COD content was selected; a maturity level of the COD content selection; a maturity level of the assets; and an ID of the user device, wherein the COD asset insertion decision system further ranks the qualified assets by computing a flexibility total score for each asset based on a priority of the asset’s campaign, a monetary value of the asset, a strategy of the asset’s campaign, and a scheduling goal of the asset’s campaign, and a flexibility score, removes at least one asset from the ranked assets based on a brand separation criterion, wherein the brand separation criterion prevents one branded asset from being inserted with another branded asset in the COD content selection, selects at least one of the remaining ranked assets for insertion into the asset insertion opportunity, and directs the insertion of the selected asset into the asset insertion opportunity, wherein the COD system further inserts the selected asset into the asset insertion 
Allowable Subject Matter
Claims 1, 3-7, 9-13, and 15-18 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAI Y CHEN/Primary Examiner, Art Unit 2425